John Hancock Funds II 601 Congress Street Boston, MA 02210 June 17, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: John Hancock Funds II (the “Trust”) File Nos. 333-126293; 811-21779 Filing Pursuant to Rule 497(e) Ladies and Gentlemen: On behalf of the Lifestyle Aggressive Portfolio, Lifestyle Growth Portfolio, Lifestyle Balanced Portfolio, Lifestyle Moderate Portfolio, and Lifestyle Conservative Portfolio, each a series of the Trust, enclosed herewith for filing pursuant to Rule 497(e) under the Securities Act of 1933, as amended, is a Certification regarding the accuracy of the Spanish translation of the Lifestyle Aggressive Portfolio, Lifestyle Growth Portfolio, Lifestyle Balanced Portfolio, Lifestyle Moderate Portfolio, and Lifestyle Conservative Portfolio Class A, Class B and Class C Shares Prospectus dated April 30, 2011. If you have any questions or comments, please call me at 617-663-2261. Sincerely, /s/ Christopher Sechler Christopher Sechler Assistant Secretary
